Title: To Alexander Hamilton from James McHenry, 30 July 1798
From: McHenry, James
To: Hamilton, Alexander



War Department30th July 1798
Sir,

You must be fully aware how liable the Executive is to be misled in forming a just estimate of the character of candidates for military appointments, when it must, so often, depend upon recommendations that may have been obtained by the importunity of applicants, from a desire to oblige some friend, or to avoid creating an enemy or, perhaps given in the hope that the army may serve to suppress habits, or eradicate vices, which had resisted all other modes of correction.
You must also be sensible of the great importance of a proper choice of men to command the troops directed to be raised; especially when you consider that they may have to contend with the most successful and enterprising army of the present age.
These reflections have induced me to submit to your remarks and observations the annexed list of Gentlemen, candidates for military promotion, belonging to the States of New York, New Hampshire, Vermont, New Jersey and Pennsylvania.
I entreat you to examine this list with attention, to gain information where you have no personal knowledge of characters and affix, opposite to each candidate’s name his pretensions to military promotion, and the rank to which they may intitle him; assured that whatever you may say will be received in confidence.
Should any other Gentlemen occur to you, possessing talents for military service you will please to add them to the list, and transmit the whole to me as soon as possible.
I beg you to excuse me for taking this liberty, and ascribe it to the conviction I have of the inextinguishable love you bear your country, and the desire which must be natural to all good men, attached to our Government to see public officers, whether civil or military, filled with characters the best qualified to discharge their respective duties.
I am, Sir with very great respect your most Ob H Servt

James McHenry
Genl A. Hamilton

